Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (20160254489)

    PNG
    media_image1.png
    270
    427
    media_image1.png
    Greyscale

Regarding claim 1, Sun teaches an display substrate, comprising 5a base substrate (fig. 6: 1), a display structure (fig. 6: 2) in a display area of the base substrate (please see figure above), at least one blocking structure (fig. 6: 32) in a peripheral area surrounding the display area of the base substrate (please see figure above), a first water-blocking layer (fig. 6: 31) on the substrate, the first water-blocking layer covering the 10display structure and the at least one blocking structure (par. 44 teaches an embodiment wherein layer 32 covers layer 31); 
wherein the at least one blocking structure is configured to block cracks generated on the first water-blocking layer at a side of the blocking structure opposite from the display area from propagating to the display area (par. 45-46 teaches that by providing one planarization layer 32 with larger thickness on or beneath each first water blocking layer 31 with smaller thickness, the first water blocking layer 31 can even more hardly crack, thereby further improving bendability of the display panel).  
Regarding claim 21, Sun teaches an display apparatus comprising the display panel substrate of claim 1 (see figure above).  

25forming a display structure in a display area of the base substrate (par. 48); 
forming a blocking structure (32) in a peripheral area of the base substrate around the display area (par. 48); 
forming a first water-blocking layer (31), the first water-blocking layer covering the display structure and the blocking structure; 18WO 2019/144504PCT/CN2018/081935 
wherein the blocking structure is configured to block cracks generated on the first water-blocking layer at a side of the blocking structure opposite from the display area from propagating to the display area by thinning or disconnecting the water-blocking layer (par. 45-46 teaches that by providing one planarization layer 32 with larger thickness on or beneath each first water blocking layer 31 with smaller thickness, the first water blocking layer 31 can even more hardly crack, thereby further improving bendability of the display panel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-5, 11, 14, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 1 above, in view of Xu (20160365395).
Regarding claims 2, 3 and 11, Sun teaches a display substrate according to claim 1.
 Sun doesn’t explicitly teach: 
a thickness of the first water- 15blocking layer at a boundary of an interface between the blocking structure and the base substrate is smaller than a thickness of the water-blocking layer covering a surface of the blocking structure farthest away from the base substrate
an area of an end surface of the blocking structure farthest away from the base substrate is greater than an area of the interface 20between the blocking structure and the base substrate
the blocking structure comprises a groove recessed from a surface of the base substrate on which the display 20structure is located and, along a recess direction of the groove, a cross-sectional area of the groove in a plane parallel to the base substrate gradually increases 

However, Xu teaches a display package having a similar water-blocking layer (140; par. 29) and blocking structure which protects against cracks (130; par. 29) wherein fig. 3-6 teaches the limitations above. It would have been obvious to a 
Regarding claims 4, Sun, in view of Xu, teaches a display substrate according to claim 3. wherein the blocking structure comprises at least one protrusion on the base substrate and, along a protrusion direction of the protrusion. a cross-sectional area of the protrusion in a plane parallel to the base substrate gradually increases (Xu, see fig. 6).
Regarding claims 5, Sun, in view of Xu, teaches a display substrate according to claim 4, wherein an orthogonal projection of the protrusion on a plane parallel to the base substrate is circular (see Xu, fig. 6 and par. 36-38).
Regarding claims 14, Sun, in view of Xu, teaches a display substrate according to claim 1, wherein the blocking structure comprises at least one protrusion on the base substrate and, along a protrusion direction of the protrusion, a cross-sectional area of the protrusion in a plane parallel to the base substrate first increases. and then decreases (see Xu, fig. 3-6 and par. 36-38).  

Regarding claims 17, Sun, in view of Xu, teaches a display substrate according to claim 1, wherein the at least one blocking structure comprises a plurality of blocking structures; and the plurality of the blocking structures surrounds the display area at least one circle and is distributed at intervals  (please see Xu, fig. 2; further, Xu, par. 32 teaches that the number of non-organic block layer and organic block layer is not limited).  
10 Regarding claims 18, Sun, in view of Xu, teaches a display substrate according to claim 1, further comprising a second water- blocking layer and an organic layer, wherein the second water-blocking layer covers the display structure and the blocking structure; the organic layer covers a portion of the second water-blocking layer in the display area; and the first water-blocking layer covers the organic layer and the second water blocking 15layer (please see Xu, fig. 2; further, Xu, par. 32 teaches that the number of non-organic block layer and organic block layer is not limited).  


Allowable Subject Matter
Claim 6 and 7 (please take note of dependencies) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim 9 and 10 (please take note of dependencies) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 19 (please take note of dependencies) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894